Citation Nr: 1106738	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-36 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for diabetes 
mellitus type II.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a stomach 
disorder, to include pancreatitis, cholelithiasis, and 
diverticulosis.  

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  
He also had additional periods of duty in the Army Reserve and 
the Army National Guard from March 1971 to June 1998.  

This matter is before the Board of Veterans' Appeals (Board) from 
July 2006, March 2007, January 2008, and August 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In February 2008, the Veteran submitted a Notice of Disagreement 
with the denial of an increased rating for bilateral hearing loss 
in January 2008, and a Statement of the Case was issued in May 
2008.  The Board notes that the Veteran did not file a 
Substantive Appeal after the issuance of the Statement of the 
Case.  However, inasmuch as VA has taken actions to indicate to 
the appellant that the present issue is on appeal (by including 
the issue in a June 2008 Supplemental Statement of the Case and 
accepting testimony at a Board hearing), VA has waived any 
objection it might have had to the adequacy of the appeal with 
respect to the matter.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).  

In October 2009, the Veteran participated in a Travel Board 
hearing before the undersigned.  A transcript is of record and 
has been reviewed.  

The Veteran submitted additional evidence consisting of a private 
medical examination and a buddy statement at the Board hearing.  
He also submitted a waiver of the right to initial agency of 
original jurisdiction (AOJ) consideration of this evidence.  
C.F.R. §§ 19.9, 20.1304(c) (2010).  

The Board notes that additional evidence has been submitted 
without a waiver of AOJ consideration.  However, two of the newly 
submitted letters by private physicians were already of record.  
Also of record were the Veteran's May 2009 contentions that 
diabetes mellitus and a stomach disorder occurred during his 
summer camp with the Texas National Guard from 1996 through 1998.  
Although additional private treatment records were not previously 
of record, these records indicate that the Veteran currently has 
diabetes mellitus and a stomach disorder, a fact which has been 
well established and which does not have any further tendency to 
aid in substantiating the Veteran's claims.  Accordingly, there 
is no need to refer this matter to the AOJ because none of this 
evidence has a bearing on the appellate issues.  See 38 C.F.R. 
§ 20.1304(c) (2010).     

In February 2004, the Board determined that new and material 
evidence had not been submitted and did not reopen claims of 
entitlement to service connection for a stomach disorder and 
diabetes mellitus.  The Veteran's Motion for Reconsideration of 
the Board's decision was denied in February 2006; thus, the 
February 2004 Board decision became final.  After subsequent 
claims to reopen, the RO determined that new and material 
evidence had not been submitted in July 2006 and March 2007 
rating decisions.  

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996), it was determined that the statutory scheme in 
38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for the 
Board to consider new and material issues regardless of the RO's 
actions.  The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so find.  
As such, the Board must make its own determination as to whether 
new and material evidence has been presented to reopen these 
claims.       

The issues of entitlement to an increased rating for bilateral 
hearing loss and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2004 decision, the Board declined to reopen 
previously denied claims of service connection for diabetes 
mellitus and a stomach disorder, to include diverticulitis, 
pancreatitis, and cholelithiasis.    

2.  Evidence submitted after February 2004 includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, but the evidence does not raise a reasonable possibility 
of substantiating the claims of entitlement to service connection 
for diabetes mellitus and a stomach disorder.    


CONCLUSIONS OF LAW

1.  The February 2004 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).   

2.  The Veteran has not submitted new and material evidence that 
warrants reopening his claim of entitlement to service connection 
for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).    

3.  The Veteran has not submitted new and material evidence that 
warrants reopening his claim of entitlement to service connection 
for a stomach disorder, to include diverticulitis, pancreatitis, 
and cholelithiasis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).  Under the VCAA, upon receipt of 
a complete or substantially complete application for benefits, VA 
is required to notify the Veteran and his representative, if any, 
of any information and medical or lay evidence necessary to 
substantiate the claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that these notice requirements 
apply to all five elements of a service connection claim, which 
include: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims clarified VA's duty to 
notify in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, notice letters provided to the appellant in May 
2006 and September 2006 included the criteria for reopening a 
previously denied claim, the criteria for establishing service 
connection, and information concerning why the claims were 
previously denied.  These letters advised the Veteran of the 
delegation of responsibility between VA and the Veteran in 
procuring evidence relevant to the claim.  The letters also 
apprised the Veteran of the criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 472 (2006).  Consequently, the Board finds that 
adequate notice has been provided. 

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  All relevant, 
identified, and available evidence has been obtained, and VA has 
notified the appellant of any evidence that could not be 
obtained.  The appellant has not referred to any additional, 
unobtained, relevant, available evidence.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  

II. New and Material Evidence

Legal Criteria

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence 
means evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can be 
neither cumulative nor redundant of the evidence on record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is new, 
but not material, the inquiry ends, and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, but 
only after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been satisfied.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a Veteran served ninety 
days or more of active military service, and certain chronic 
diseases, including diabetes mellitus and certain stomach 
disorders, become manifest to a degree of 10 percent or more 
within one year after the date of separation from such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  

Active service includes any period of active duty for training 
(ACDUTRA) during which the individual was disabled from a disease 
or an injury incurred in the line of duty, or a period of 
inactive duty training (INACDUTRA) during which the Veteran was 
disabled from an injury incurred or aggravated in the line of 
duty or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident occurring during such training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).  INACDUTRA includes duty, other than full-time duty, 
prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves 
includes the National Guard.  38 U.S.C.A. § 101(26), (27).  

Analysis

The Veteran's initial claims for service connection for diabetes 
mellitus and a stomach disorder were denied in a September 1998 
rating decision.  The Veteran perfected an appeal of that 
decision, and in November 2000, the Board denied the claims for 
service connection.  The RO did not reopen the claims in July 
2001, and the Veteran again appealed the decision.  The Board, in 
a February 2004 decision, determined that new and material 
evidence had not been submitted to reopen the claims.  The record 
shows that the Veteran filed a Motion for Reconsideration of the 
Board's decision in September 2005, which the Chairman of the 
Board denied in February 2006.  Thus, the Board's February 2004 
decision became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  

In March 2006, the Veteran filed to reopen his diabetes mellitus 
claim; the RO declined to reopen the claim in a July 2006 rating 
decision.  The Veteran filed a "Notice of Disagreement" with 
regard to his stomach disorder in August 2006; the RO considered 
this a claim to reopen, as no claim had been pending at the time 
of the Veteran's filing.  The RO declined to reopen the claim in 
a March 2007 rating decision.  The appeals of these rating 
decisions are properly before the Board.   

The evidence of record at the time of the February 2004 Board 
decision included private treatment records from Shannon West 
Texas Memorial Hospital; service treatment records; treatment 
records from the Veteran's reserve service; service personnel 
records; VA medical center (VAMC) treatment records; and the 
Veteran's statements, including those presented during Board 
hearings in October 1999 and October 2003.   

Service treatment records from the Veteran's period of active 
duty from March 1968 to March 1971 did not show diagnoses of 
diabetes mellitus or any stomach disorder.  In August 1970, the 
Veteran sought treatment for nausea and diarrhea on one occasion, 
but there was no resulting diagnosis.  The Veteran's February 
1971 separation examination report revealed a normal abdomen, and 
urinalysis was negative for sugar.  

Treatment records from the Veteran's reserve service show that 
the he reported a history of stomach trouble.  In a report of 
medical history prepared in conjunction with an over-40 
examination in June 1997, the Veteran reported a history of 
diverticulosis.  The medical examiner noted a normal abdomen, and 
urinalysis was negative for sugar.  It appears that the Veteran 
was referred for additional cardiovascular screening, and fasting 
blood sugar, reported to be 129 mg/dL, was considered a 
cardiovascular risk factor.  However, reserve treatment records 
are negative for a diagnosis of diabetes mellitus.  

Private treatment records from Shannon West Texas Memorial 
Hospital show diagnoses of and treatment for pancreatitis 
beginning in July 1996.  The evidence also contains a diagnosis 
of cholelithiasis; the Veteran underwent a cholecystectomy in 
January 1998.  Also in January 1998, the Veteran reported a 
history of diabetes mellitus.  In a May 1998 letter, Dr. J.S. 
stated that the Veteran was being treated for insulin dependent 
diabetes mellitus which had developed over the past nine months.  
He also stated that the Veteran had pancreatitis.  He did not 
recommend that the Veteran participate in summer reserve duties.  

VAMC evidence beginning in August 1998 through August 2002 
revealed intermittent flares of diverticulosis and diabetes 
mellitus type II treated with insulin.  The Veteran underwent a 
VA examination for diabetes in May 2001.  The examiner diagnosed 
diabetes mellitus type II; no opinion was provided.      

In a February 2001 submission, the Veteran asserted that service 
connection should be established because sugar was found in his 
blood and he was hospitalized for his gallbladder and a 
pancreatic pseudocyst while he was a member of the Texas National 
Guard.  He also stated that his diabetes ultimately led to 
pancreatitis.  

The Board determined that new and material evidence had not been 
presented to reopen the claims for the following reasons: the new 
evidence did not establish that the Veteran incurred either 
diabetes or a stomach disorder between 1968 and 1971 or within 
any presumptive period thereafter; treatment records from the 
Veteran's reserve service noted histories of diabetes and 
diverticulitis but did not establish that the Veteran was 
disabled from them during any period of ACDUTRA; the evidence 
also did not establish that the Veteran was disabled from an 
injury incurred or aggravated in the line of duty during a period 
of INACDUTRA; the presumptions provided for under 38 C.F.R. 
§§ 3.307 and 3.309 with respect to diabetes mellitus and certain 
stomach disorders applied only to periods of active military 
service, and thus, there was no applicable presumptive period 
following any period of ACDUTRA or INACDUTRA; and there was no 
evidence which related any of the diagnoses to the Veteran's 
military service.  

Evidence received subsequent to the Board's February 2004 
decision included duplicates of previously submitted private 
treatment records and reserve service records; additional private 
treatment records from Shannon Clinic and West Texas Medical 
Associates; additional VAMC treatment notes; a nexus opinion by 
Dr. C.C. dated in October 2009; the transcript of an October 2009 
Travel Board hearing; and additional lay evidence, including 
statements submitted by the Veteran.  

The private treatment records show continued treatment for 
diabetes mellitus and a stomach disorder.  In a March 2006 
letter, Dr. J.S. of the Shannon Clinic stated that the Veteran 
was diagnosed with diabetes mellitus type II and was treated for 
acute cholecystitis and pancreatitis in October 1997.

The Veteran submitted lay statements asserting that his diabetes 
mellitus and stomach disorder began during Texas National Guard 
summer camp between 1996 and 1998.  In a February 2008 statement, 
the Veteran claimed that hypertension and pain caused his 
diabetes mellitus.  During the Board hearing in October 2009, the 
Veteran testified that National Guard physicians informed him of 
sugar in his blood in 1998.  He repeated his assertions that 
diabetes and a stomach disorder were diagnosed during training in 
1997 or 1998.  

In an October 2009 report, Dr. C.C. of American Medical 
Disability Consultants provided a nexus opinion with regard to 
the Veteran's claims.  He stated that he thoroughly reviewed all 
of the provided medical records and service treatment records, 
and he examined the Veteran.  He stated that "diabetes and 
pancreatitis are more than likely related to military service due 
to the fact that both of these conditions were diagnosed and 
treated during active service between 1997 and 1998."  See Dr. 
C.C. report, pp. 6.  

The Board has considered this and other evidence of record.  
Here, the Veteran has articulated a new theory of entitlement to 
service connection for diabetes mellitus, in essence alleging 
that diabetes may be due to or aggravated by a service-connected 
disability.  In Ashford v. Brown, 10 Vet. App. 120 (1997), the 
Court held that when a Veteran attempts to reopen a claim by 
bringing a new etiological theory for the causation of his 
disease than that which was previously addressed in the earlier 
final denial, such new theory of causation does not itself 
constitute a new claim, obviating the necessity of presenting new 
and material evidence for that claim.  Thus, the Veteran's new 
theory of secondary service connection is not a basis for 
reopening his claim of entitlement to service connection for 
diabetes mellitus.  The Board must therefore proceed to analyze 
whether new and material evidence has been submitted since the 
final Board decision in February 2004.  

The additional medical evidence submitted since the Board's 
February 2004 decision is new; however, it is cumulative of the 
evidence previously of record in that it simply shows that the 
Veteran was diagnosed with diabetes mellitus and a stomach 
disorder in 1997 or 1998 and has been treated for the conditions 
since that time.  

The Board acknowledges that the new evidence contains a nexus 
opinion by Dr. C.C..  However, the Board finds that this opinion 
does not raise a reasonable possibility of substantiating the 
claim.  While Dr. C.C. provided a positive nexus, his only 
rationale was that diabetes and pancreatitis were diagnosed and 
treated during active service between 1997 and 1998.  It is true 
that the Veteran's reserve duty ended in June 1998.  However, the 
physician's assertion that the Veteran was in active duty status 
in 1997 and 1998 is incorrect.  Personnel records show that the 
Veteran had one period of ACDUTRA from June 7, 1997 through June 
21, 1997 and had various periods of INACDUTRA in 1997.  The 
Veteran was not in ACDUTRA or INACDUTRA status during the time 
when he was diagnosed with diabetes mellitus and treated for a 
stomach disorder.  Dr. C.C.'s opinion, and indeed the entirety of 
the newly submitted evidence, fails to establish that the Veteran 
was disabled from diabetes or a stomach disorder during any 
period of ACDUTRA or was disabled from an injury incurred or 
aggravated in the line of duty during a period of INACDUTRA.  
Since Dr. C.C.'s opinion is based on a misinterpretation of the 
facts regarding the character of the Veteran's service, it does 
not raise a reasonable possibility of substantiating the claims.  

While the Veteran's statements linking his claimed disabilities 
to service are acknowledged, to the extent that he is attempting 
to present evidence of etiology or medical causation of disease 
or illness, he is not competent since it has not been shown that 
he has the necessary medical skills and training to offer 
opinions on such medical questions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  The Veteran's contentions in this 
regard were previously of record, and his current contentions, 
being the same, are not new and material to his claim.  





ORDER

New and material evidence having not been presented, the claim 
for service connection for diabetes mellitus type II is not 
reopened; the appeal is denied.  

New and material evidence having not been presented, the claim 
for service connection for a stomach disorder, to include 
pancreatitis, cholelithiasis, and diverticulosis, is not 
reopened; the appeal is denied.  


REMAND

In July 2009, the RO provided a VA audiological examination in 
relation to the Veteran's TDIU claim.  As this examination report 
has a direct bearing on the issue of entitlement to an increased 
rating for the Veteran's service-connected bilateral hearing 
loss, the RO should have considered this evidence within the 
context of the Veteran's increased rating claim, which it has 
not.  Because this evidence has not been waived by the Veteran or 
his representative, a remand is necessary in order for the RO to 
reajudicate the Veteran's claim of entitlement to an increased 
rating for bilateral hearing loss.  In doing so, the RO should 
take into consideration all of the pertinent evidence of record, 
including, but not limited to, the findings of the July 2009 VA 
examination.  38 C.F.R. § 20.1304(c).  

The Veteran's claims file indicates that he was most recently 
employed as a school crossing guard and that he ceased work in 
March 2009.  The Board notes that his service-connected 
disabilities presently include coronary artery disease (CAD) 
(currently rated 60 percent disabling), hypertension (currently 
rated 10 percent disabling), bilateral hearing loss (currently 
rated 10 percent disabling), and tinnitus (currently rated 10 
percent disabling).  The Veteran's service-connected disabilities 
together produce a combined rating of 70 percent.  He has 
therefore met the regulatory threshold for eligibility to a TDIU 
on a schedular basis under 38 C.F.R. § 4.16(a).  

The Veteran underwent two VA examinations in July 2009 to address 
his TDIU claim.  However, the VA examiners failed to provide an 
opinion as to the impact of the Veteran's service-connected 
disabilities, as a whole, on his employability.  In the case of a 
claim for a TDIU, the duty to assist requires that VA obtain an 
examination which includes an opinion on what effect the 
Veteran's service-connected disabilities have on his ability to 
work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  While one 
July 2009 VA examiner stated that the Veteran's hearing loss and 
tinnitus had significant effects on the Veteran's occupation, the 
examiners did not provide an explicit opinion as to whether the 
Veteran's multiple service-connected disabilities, as a whole, 
would be sufficient to preclude gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim for an increased rating 
for bilateral hearing loss.  

2.  The Veteran should be afforded an 
appropriate medical examination to ascertain 
whether his service-connected disabilities, 
as a whole, would preclude gainful 
employment.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the claims 
file and offer an opinion as to whether the 
Veteran's service-connected disabilities, as 
a whole, more likely than not (i.e., probably 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), preclude gainful 
employment.    

A detailed rationale would be of considerable 
assistance to the Board.  

Please send the claims folder to the examiner 
for review in conjunction with the 
examination. 

3.  When the above development has been 
completed, the RO must readjudicate the 
issues of entitlement to a TDIU and 
entitlement to an increased rating for 
bilateral hearing loss, including 
consideration of the July 2009 VA 
audiological examination.  If the issues on 
appeal remain denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


